HITZ, Associate Justice
(dissenting).
I am unable to agree with' the conclusion of the court in respect of the sufficiency of the published notice, which was a mere travesty of notice, theoretically complying with the letter of the statute, while wholly disregarding its spirit.
The property in question had stood on the tax records in the same name and ownership for many years, and by a slight effort actual notice could have ÍSeen brought home to the owner. If the Commissioners disregard their obvious opportunities to give actual notice, and rely wholly on the statute, they should be held to a reasonable and effective compliance therewith, and not to a merely colorable and technical compliance by the publication of a puzzle.